                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-2 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 1ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 20-cv-6150
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Officer A. Frunzi, c/o Elmira Correctional Facility, 1879 Davis Street, Elmira,
                                           New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:          3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-3 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 2ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                          20-cv-6150
                                v.                                         Civil Action No.
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Officer C. May, c/o Elmira Correctional Facility, 1879 Davis Street, Elmira,
                                           New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-4 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 3ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                          20-cv-6150
                                v.                                         Civil Action No.
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Officer R. Snyder, c/o Elmira Correctional Facility, 1879 Davis Street,
                                           Elmira, New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-5 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 4ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.   20-cv-6150
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Officer B. O’Rourke, c/o Elmira Correctional Facility, 1879 Davis Street,
                                           Elmira, New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:          3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-6 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 5ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                          20-cv-6150
                                v.                                         Civil Action No.
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sergeant T. Mallare, c/o Elmira Correctional Facility, 1879 Davis Street, Elmira, New
                                           York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-7 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 6ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )                          20-cv-6150
                                v.                                         Civil Action No.
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Captain Carroll, c/o Elmira Correctional Facility, 1879 Davis Street, Elmira, New York
                                           14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-8 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 7ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                      Crushaun Hundley                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.   20-cv-6150
                                                                   )
 Correction Officer A. Frunzi, Correction Officer C. May,          )
   Correction Officer R. Snyder, Correction Officer B.             )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction         )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Nurse Lesley, c/o Elmira Correctional Facility, 1879 Davis Street, Elmira,
                                           New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         3/13/2020
                                                                                        Signature of Clerk or Deputy Clerk
                       Case
                        Case6:20-cv-06150-CJS
                             6:20-cv-06150 Document
                                              Document
                                                    1-9 2 Filed
                                                           Filed03/12/20
                                                                 03/13/20 Page
                                                                           Page1 8ofof1 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Western District
                                                    __________ DistrictofofNew York
                                                                            __________

                      Crushaun Hundley                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 20-cv-6150
                                                                    )
 Correction Officer A. Frunzi, Correction Officer C. May,           )
   Correction Officer R. Snyder, Correction Officer B.              )
O’Rourke, Sergeant T. Mallare, Captain Carroll, Correction          )
 Nurse Lesley, and Correction Officers John Doe ##1-20
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Correction Officers John Doe ##1-20, c/o Elmira Correctional Facility, 1879 Davis
                                           Street, Elmira, New York 14901-0500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:          3/13/2020
                                                                                         Signature of Clerk or Deputy Clerk
